Citation Nr: 0830041	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  97-20 938	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the left knee disability.

2.  Entitlement to service connection for a respiratory 
disorder claimed as due to asbestos exposure.

3.  Entitlement to service connection for a respiratory 
disorder claimed as due to nicotine addiction or due to 
tobacco use in service.

4.  Entitlement to service connection for vision loss claimed 
as due to chemical exposure.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from May 1966 to June 1970, 
from July 1970 to June 1986, and from February 1991 to June 
1991.  This case comes before the Board of Veterans' Appeals 
(Board), in part, on appeal from rating decisions issued in 
September 2003, and July 2004, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Prior to the issuance of those rating decisions, the 
appellant's claim for service connection for hypertension had 
been denied by the Board in a decision issued in May 2003.  
The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  A February 2005 Order of the Court 
vacated the Board's denial of the appellant's hypertension 
service connection claim.  Pursuant to the Court's directive, 
the Board remanded the case for additional development in 
June 2006; the case has now been returned to the Board for 
appellate review. 

In September 2005, the appellant submitted a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Review of the claims file revealed that a 
rating decision has apparently not yet been issued on that 
claim.  The matter is REFERRED to the RO for appropriate 
action.  In addition, the Board notes that the appellant 
underwent a VA vision examination in February 2007.  During 
that examination, mild diabetes-induced cataracts were noted.  
These cataracts were said to limit the appellant's visual 
acuity.  As service connection is in effect for diabetes 
mellitus, this matter is REFERRED to the RO for appropriate 
action.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no clinical evidence of ankylosis of the left 
knee; the appellant's left knee range of motion at worst is 
from 20 to 100 degrees with pain on use.

2.  There is no clinical evidence of lateral instability in 
the left knee.

3.  There is no evidence of impairment of the tibia and 
fibula, and the appellant has not had left knee replacement 
surgery.

4.  There is no clinical evidence of the existence of any 
chronic lung condition in service, between the appellant's 
periods of service, or from the time of the appellant's 
service separation in June 1991 to the present.

5.  There is no evidence of any eye injury or disease during 
service that caused the refractive error or presbyopia that 
the appellant currently experiences in each one of his eyes.

6.  There is no evidence of any aggravation of the 
appellant's refractive error or presbyopia related to any 
service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5055, 5256-5263 (2007).

2.  Service connection for a respiratory disorder, including 
as due to exposure to asbestos, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

3.  Service connection for a respiratory disorder, including 
as due to tobacco use in service, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

4.  Service connection for vision loss due to exposure to 
chemicals is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
knee disability was needed by correspondence dated in July 
2003.  In that letter, the appellant was also informed of the 
elements required to service connect a condition, including 
on a secondary basis.  That document informed the appellant 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  The letter informed the appellant of what 
sorts of evidence could substantiate his increased rating and 
service connection claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
essentially asked to submit evidence and/or information in 
his possession to the AOJ.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was not 
provided with such specific notice for the knee increased 
rating claim.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant as to his left knee increased rating claim.  See 
Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
left knee increased rating claim after the initial rating 
decisions by the AOJ, did not affect the essential fairness 
of the adjudication because the appellant could be expected 
to understand what was needed to establish an increased 
rating for his claimed left knee disability, as well as 
service connection on a direct and on a secondary basis,  
from the various notice letters sent to him by the RO and 
from the Statements of the Case (SOC) and the Supplemental 
Statements of the Case (SSOCs).  In particular, the July 2003 
letter informed the appellant of the kinds of evidence needed 
for original service connection and for secondary service 
connection.  In addition, the July 2006 letter informed the 
appellant of the need to submit evidence that his knee 
disability had increased in severity; that he should submit 
medical evidence; that he could submit statements from 
individuals who could describe the manner in which the 
disability had become worse; that he should inform the RO 
about treatment at VA facilities; that he could submit his 
own statement about his condition; and that he should submit 
all pertinent evidence in his possession.  The appellant was 
informed of the Diagnostic Code requirements for increased 
ratings in the rating decisions and in the June 2005 SOC and 
the SSOCs.  The July 2006 VA letter informed the appellant 
that ratings from zero to 100 percent are assigned to 
disabilities and provided additional examples of pertinent 
evidence he could submit.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed for his increased rating claim.

The appellant was notified of the information necessary to 
substantiate his three service connection claims by 
correspondence dated in July 2003 (prior to the initial AOJ 
decision in this matter), March 2005, July 2006, and February 
2008.  The July 2003 letter included information about 
secondary service connection claims.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  In these letters, the 
RO informed the appellant about what was needed to establish 
entitlement to service connection, both direct and secondary.  
The letters informed the appellant of what evidence was 
required to substantiate service connection claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information in his possession to the AOJ.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed as to his three 
service connection claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records, as well as his medical records 
from Beaufort Naval Hospital (in-service and post-service).  
Private and VA medical treatment records were also obtained 
and associated with the claims file.  The appellant was 
afforded VA medical examinations.  The appellant was able to 
present testimony during a personal hearing conducted at the 
RO in April 1998.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did advise 
the appellant of such information concerning ratings and 
effective dates in a letter dated in July 2006, because each 
one of the appellant's three service connection claims is 
being denied, as well as his increased rating claim, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for an increase in knee disability and for 
service connecting a disability, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Although complete notice was not sent before the initial AOJ 
decisions in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Increased rating claim

The appellant maintains that he is entitled to an evaluation 
for his service-connected left knee disability that is higher 
than the 30 percent evaluation currently assigned.  The law 
provides that disability evaluations are determined by the 
application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes VA treatment records dated between 2001 and 2008; 
private treatment records dated between 2000 and 2003; 
Beaufort naval Hospital treatment records dated between 2001 
and 2005; and the reports of VA examinations conducted in 
August 2003, November 2005, February 2007, and March 2008.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Review of the evidence of record reveals that the appellant 
did not receive any particular treatment for his left knee 
disability at the Beaufort Naval Hospital between 1986 and 
2005.  The appellant's VA outpatient medical treatment 
records indicate that he was treated between May 2001 and 
March 2008 for osteoarthritis of the knees.  On occasion he 
complained of knee pain and he was in receipt of pain 
medication.  Private medical treatment records dated between 
February 2000 and January 2003 indicate that the appellant 
sought treatment for left knee pain in November 2005.  At 
that time he lacked 25 degrees of flexion.  There was no 
gross instability.  In December 2004, the appellant exhibited 
zero to 125 degrees of left knee motion.  The knee was stable 
to varus and valgus stress.  The Lachman and Drawer tests 
were negative.  A January 2005 note states that the appellant 
had full range of motion of the left knee.  The clinical 
impression was osteoarthritis of the left knee.

The appellant underwent a VA joints examination in August 
2003.  He reported having left knee surgery in May 2003.  The 
appellant complained of daily pain.  He was using a cane.  
The appellant said he was unable to squat, kneel, run or walk 
for more than one-half mile.  He reported swelling, locking, 
buckling and popping of the left knee.  On physical 
examination, there was no crepitus or instability.  There was 
some mild joint line tenderness.  The appellant exhibited 
zero to 130 degrees of left knee motion.  He had 5/5 motor 
strength and 2+ deep tendon reflexes.  There was no 
diminution of his motion or his strength with repetitive 
testing.  Radiographic examination of the left knee showed 
some tiny osteophytes formation.  The impression was minimal 
arthritis.  

The appellant underwent another VA joints examination in 
November 2005; he walked with a limp and was using a cane.  
On physical examination, there was no crepitus and no 
instability of the left knee.  The appellant had 5/5 motor 
strength.  He exhibited 20 degrees to 100 degrees of left 
knee motion; he had pain at the extremes of the motion.  
There was no diminution of his left knee function with 
repetitive testing.  There was no additional limitation by 
pain, weakness or lack of endurance following repetitive use.  

The appellant underwent another VA medical examination in 
February 2007; the examiner reviewed the claims file.  The 
appellant complained of pain with weight bearing and he said 
that his knee would give away once or twice a week.  There 
was no report of flare-ups.  On physical examination, the 
knee joints were stable in all planes.  There was no 
subluxation, lateral instability or positive Drawer sign.  
The appellant demonstrated zero to 130 degrees of motion of 
the left knee; he had pain with the motion.  There was no 
weakened movement, excessive fatigability or any apparent 
muscle atrophy.  Radiographic examination revealed minimal 
osteoarthritis of the left knee.  The clinical impression was 
post-operative changes of the left knee with no instability 
and no flare-ups.

The appellant most recently underwent a VA medical 
examination in March 2008; the examiner reviewed the claims 
file.  The appellant complained of stiffness, swelling, 
locking, buckling and popping.  He said that he was unable to 
walk for more than 15 minutes.  The appellant was noted to 
limp and to use a cane.  On physical examination, there was 
no instability or crepitus of the left knee.  There was 
medial and lateral joint line tenderness.  The appellant 
demonstrated 10 degrees to 110 degrees of left knee motion; 
he had pain with the motion.  Motor strength was 5/5.  There 
was no diminution of the appellant's left knee function with 
repetitive testing.  

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  The appellant does 
not have any left knee ankylosis and therefore, this code is 
not for application.

The appellant has not had left knee replacement surgery and 
therefore Diagnostic Code 5055 is not for application.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  This 
is the maximum rating available under this code.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  In this case, however, there is no clinical 
evidence of record that the appellant has any instability of 
the left knee.  Therefore, a separate rating based on the 
existence of instability in addition to the arthritis is not 
warranted.

In order for an evaluation in excess of 30 percent to be 
assigned for the left knee disability, the appellant would 
have to have impairment of the tibia and fibula, with 
nonunion and loose motion.  No such clinical findings are of 
record and Diagnostic Code 5262 is not for application.  

Likewise, Diagnostic Code 5260 is not for application because 
the clinical evidence of record does not establish that the 
appellant has ever had flexion that was limited to 60 degrees 
or less; the worst measurement relating to flexion of the 
left knee was 100 degrees of flexion.  In addition, the 
appellant has never demonstrated a loss of more than 20 
degrees of extension.  Thus, an evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5261.

It is noted that the left knee disability rating has been 
assigned based on the presence of osteoarthritis with 
limitation of functional ability due to pain during flare-ups 
and increased use, as well as the limitation of motion, and 
the complaints of pain that have been clinically documented 
over the past several years.  X-rays have confirmed arthritic 
changes.  

Furthermore, the evidence of record indicates the appellant 
has surgical scarring on the left knee that is related to the 
service-connected disability.  However, the medical evidence 
of record contains no clinical notation of this scarring as 
being painful or tender to palpation.  There is no clinical 
indication that there is any loss of any knee function 
associated with the surgical scarring.  

The rating schedule for evaluating skin disabilities is found 
in 38 C.F.R. § 4.118.  The Board will consider the 
appellant's residual scarring under Diagnostic Codes 7801 to 
7805.  Under Diagnostic Code 7801, scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 39 sq. 
cm.  A 20 percent evaluation will be assigned if the area 
exceeds 77 sq. cm.  If the area involved exceeds 465 sq. cm., 
a 30 percent evaluation will be assigned.  A 40 percent 
disability will be warranted if the area exceeds 929 sq. cm.  
Moreover, Diagnostic Code 7802 pertains to scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion.  Specifically, under Diagnostic Code 
7802, a 10 percent rating is warranted for an area or areas 
of 144 square inches (929 sq. cm.) or greater.  This is the 
highest rating available under this Code.

There is no basis for a compensable rating under the current 
regulations.  First, there is no indication that the scarring 
has caused limited motion, and limitation of function of the 
left knee has been separately compensated.  There is no 
clinical indication that the left knee scarring has resulted 
in underlying soft tissue damage or that the area of the scar 
exceeds 6 square inches (39 sq. cm).  There is no indication 
that the left knee surgical scarring is unstable or painful.  
As such, a separate compensable rating is not appropriate for 
the left knee surgical scarring.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the appellant's left knee disability.  The 
clinical findings for the appellant, as described above, are 
more akin to the kind of findings contemplated by the 
criteria for the 30 percent rating under the criteria of 
diagnostic Code 5261.  Therefore, an evaluation in excess of 
the assigned 30 percent rating would not be warranted under 
the rating criteria.  For these reasons, the Board finds that 
the preponderance of the evidence is against the assignment 
of a rating in excess of the currently assigned 30 percent 
evaluation for the left knee disability.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment that can be attributed to pain and limitation of 
motion.  Nevertheless, the Board has found that an increased 
rating, based on the considerations of the Deluca case, is 
not appropriate for the left knee disability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for any service-connected 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for knee disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required extended or repeated 
hospitalization or treatment for his left knee disability, 
and he has not demonstrated marked interference with 
employment caused by the left knee disability alone.  The 
appellant has not offered any objective evidence of any 
symptoms due to his left knee disability that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the left knee 
disability at issue in this case.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case.

B.  Service connection claims

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if manifest to a degree of 10 
percent or more within one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

1.)  Respiratory disorder

In a February 2003 statement, the appellant claimed 
entitlement to service connection for a respiratory 
disability due to his asbestos exposure and nicotine 
addiction.  Thereafter, in a January 2005 statement, the 
appellant stated that he had told he had spots on his lungs.  
The appellant contends that he has a respiratory disorder 
manifested by spots on his lung that is due to in-service 
asbestos exposure and/or to in-service smoking of tobacco 
products.  

Review of the appellant's service medical records reveals 
that he underwent multiple medical examinations during his 
twenty-year career and that he sought medical treatment for 
various conditions during that time.  There is no mention of, 
complaints of, diagnosis of, or treatment for, any chronic 
respiratory problem or chronic pulmonary condition.  While 
the appellant was treated on a few occasions for upper 
respiratory infections or flu, there is no clinical evidence 
of record to indicate that any such infection resulted in any 
chronic pathology of the appellant's lungs.  

The March 1991 service separation examination report contains 
no mention of any findings or diagnosis pertinent to any 
respiratory or pulmonary disorder.  In the VA Form 21-526 he 
submitted in April 1991, the appellant made no mention of any 
pulmonary disorder or any respiratory condition.  The 
appellant underwent a VA medical examination in September 
1992, but he did not mention any problems with his breathing 
and there were no clinical findings on examination pertinent 
to any lung pathology; in fact, the chest x-ray was normal.

Likewise, the post-service medical evidence of record does 
not document any chronic pulmonary or respiratory condition 
within one year of the appellant's separation from service in 
June 1986, or within one year of his service separation in 
June 1991.  While a private chest x-ray report from Beaufort 
Memorial Hospital, dated in February 2000, identified 
'chronic appearing changes of the right lung base', 
subsequent chest x-rays accomplished at a VA facility in 
April 2007, May 2007, and September 2007, were unremarkable.  
The reports of VA medical treatment dated between May 2001 
and March 2008 do not mention any diagnosis of, finding of, 
or treatment for, any respiratory or pulmonary condition.  
Records from Beaufort Naval Hospital, dated between 1986 and 
2005, likewise contain no mention of any chronic respiratory 
or pulmonary pathology.  In April 1995, the appellant had a 
normal chest x-ray.  In March 1996, the appellant had normal 
pulmonary function testing (PFT) results.  

In February 2007, the appellant underwent a VA medical 
examination; the examiner reviewed the claims file.  The 
appellant denied dyspnea on exertion, a well as any other 
respiratory symptoms.  He said that he had started smoking in 
the 1960s and that he continued to smoke currently.  On 
physical examination, the appellant's lungs were normal.  
Radiographic examination of the appellant's lungs was 
unremarkable.  The examiner concluded that the appellant did 
not have any respiratory disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  
38 C.F.R. § 1110, 1131.  Evidence must show that the veteran 
has had the disability for which benefits are being claimed.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
appellant's post-service medical treatment records, including 
retired military, VA and private, do not include any evidence 
of the existence of any diagnosis at any time of any chronic 
respiratory disorder or pulmonary pathology.  

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The evidence in this case shows no 
conclusive evidence of the existence of any chronic 
respiratory or pulmonary disorder and denial of that claim is 
warranted on the basis that there is no disability, i.e., 
there is no evidence of any past or current lung disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
there is no past or currently demonstrated respiratory or 
pulmonary pathology, the Board finds that the claim for 
entitlement to service connection for respiratory disorder, 
to include as due to exposure to asbestos and the smoking of 
tobacco products, must be denied.  The Board finds that the 
evidence of record is not in equipoise on the question of 
whether the appellant has ever had any lung pathology that 
should be service connected.

Because the preponderance of the evidence is against each one 
of the appellant's respiratory disorder service connection 
claims, the benefit-of-the-doubt doctrine does not apply.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

2.)  Loss of visual acuity

The appellant contends that he did not wear eyeglasses when 
he went on active duty and that, as a result of exposure to 
smoke and various chemicals in the course of his duties as a 
crash fire rescue man in service, that he has incurred 
progressive vision loss.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a). 

Review of the appellant's service medical treatment records 
reveals that, in February 1979, he was noted to have no 
significant eye history.  He was also noted to have good eye 
health.  In December 1984, the appellant sought treatment for 
complaints of losing vision.  On examination his visual 
acuity was 20/30 in each eye.  The clinical assessment was 
myopic astigmatism in each eye.  The appellant underwent a 
service separation examination in March 1991; he stated that 
he wore eyeglasses.  On examination, his visual acuity was 
recorded as 20/20 in the right eye and 20/25 in the left eye, 
correctable to 20/20.  There is no clinical evidence that the 
appellant incurred any injury to either eye during either 
period of his active military service that worsened his 
refractive error in any way.

In April 1991, the appellant submitted a VA Form 21-526 in 
which he claimed service connection for several conditions.  
However, he made no mention of any problems with his 
eyesight.  The appellant underwent a VA general medical 
examination in September 1992; he did not mention any 
problems with his eyesight and no abnormal findings relating 
to his eyesight were made.  

On a March 1998 VA eye examination, the appellant had best 
correct distant vision to 20/20, bilaterally, and best 
corrected near vision of 20/25, bilaterally.  External 
examination was significant for Meibomian gland dysfunction, 
bilaterally.  The assessment was history of diabetes mellitus 
for 3 years but without evidence of diabetic retinopathy.  
The appellant was mildly hyperopic with correctable vision to 
20/20.  His Meibomian gland dysfunction was mild and did not 
affect his vision.  

In an unappealed July 1999 Board decision, the Board found 
that the appellant's service medical records showed that his 
vision was correctable by refraction and that his vision at 
the time was correctable to 20/20.  The Board also found that 
the appellant's stigmatic presbyopia that was identified at 
the Beaufort Naval Hospital optometry clinic in November 
1990, was refractive error and, like the correctable 
hyperopia identified on the March 1998 VA examination, was 
not a disability for VA compensation purposes and was not 
subject to service connection.  38 C.F.R. § 3.303(c).  

Review of the evidence of record does not establish that the 
appellant currently has any visual deficit that is not 
related to refractive error or to his service-connected 
diabetes mellitus.  The appellant underwent a VA eye 
examination in February 2007; he reported that his vision was 
blurry, especially up close.  He said that his vision was 
pretty good for distance and that he needed reading glasses 
for up close.  On examination, the appellant's best corrected 
visual acuity at distance in each eye was 20/30.  His best 
corrected near visual acuity was 20/25 in each eye.  The 
examiner concluded that the appellant had refractive error 
that was characterized as mild astigmatic presbyopia.  The 
examiner stated that this was related to the appellant's age 
and not to his military service.  The examiner also stated 
that there was no current evidence of damage to the 
appellant's left eye from the service-connected orbital 
fracture.  As previously noted, the appellant was found to 
have very mild diabetes-induced cataracts that limited his 
vision to the 20/30 level and that condition has been 
REFERRED to the RO to assess as part of the service-connected 
diabetes disability.

In sum, there is no evidence the appellant was ever diagnosed 
with any chronic eye disorder other than refractive 
error/myopic astigmatism/presbyopia at any time during 
service or within one year after his separation from service.  
While the appellant maintains that he currently has decreased 
visual acuity that is linked to exposure to chemicals during 
his active military service, there is no competent medical 
opinion of record to that effect.  There is no evidence of 
record to establish that the appellant has the medical 
expertise that would render competent his statements as to an 
etiologic nexus between his current condition and his 
military service.  The record does not establish that the 
appellant or his representative has the medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
vision disorder and his military service.  Moreover, it is 
not shown that any of his current vision pathology (other 
than the cataracts) is proximately due to, the result of, or 
aggravated by service or by a service-connected disease or 
injury.  Nothing in the clinical evidence of record indicates 
that any part of the appellant's current refractive error is 
related to any incident of service, including exposure to 
smoke and chemicals.  There is no medical opinion of record 
etiologically relating any of the appellant's claimed vision 
to any in-service occurrence or event.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's claimed loss 
of vision is not related to exposure to chemicals or any 
other incident of his active service.  While it is apparent 
that the appellant does suffer from refractive error, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of that condition and service.  
The Board has scrutinized the record with a view towards 
ascertaining whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorder was incurred by any incident of military service, 
but has gleaned no such supporting evidence or suggestion 
thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  See Bingham v. Principi, 421 
F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. 
App. 307, 312-313 (2006).

The Board has considered the appellant's oral and written 
testimony, as well as the statements of his representative, 
submitted in support of his argument that he has a loss of 
vision as a result of his service.  The appellant's 
statements, and those of his representative, are not 
competent evidence of a nexus between any such condition and 
the appellant's military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence and, 
accordingly, his claim for service connection for progressive 
vision loss must be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim for progressive loss of vision 
(other than that associated with his service-connected 
diabetes mellitus).  Since the preponderance of the evidence 
is against the appellant's claim, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).


ORDER

An evaluation in excess of 30 percent for the left knee 
disability is denied.

Service connection for a respiratory disorder, to include as 
secondary to asbestos and tobacco, is denied.

Service connection for progressive loss of vision claimed as 
due to in-service exposure to smoke and chemicals is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below. 

While the case was in remand status, additional medical 
records from the Beaufort Naval Hospital were added to the 
claims file.  Review of these medical records indicates that 
he had blood pressure readings of 132/92 in August 1986; 
140/94 in October 1986; 140/90 in June 1987; 158/88 in April 
1992; and 128/88 in July 1993.  These dates fall within one 
year after separation from a period of active service.  A 
clinical assessment of hypertension was rendered in May 1995.  
The appellant has a current diagnosis of hypertension.  
However, no comprehensive review of the veteran's medical 
history with medical opinion evidence as to the likely 
etiology and onset date of this disorder has been obtained.  
There is no medical opinion of record that states whether or 
not the appellant's claimed hypertension is related to 
service or a service-connected disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). On remand such a medical 
opinion should be obtained. 

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Furthermore, service connection is warranted for a disability 
that is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

The RO has not analyzed the appellant's hypertension service 
connection claim with consideration of a theory of secondary 
service connection by way of aggravation.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim).

The appellant is service-connected for diabetes mellitus.  
Post-service private medical records, dated in 1995, indicate 
that the appellant was diagnosed with diabetes and 
hypertension that year.  The reports of the VA medical 
examinations conducted in September 2003, and October 2004, 
do not indicate whether the appellant's diabetes disability 
has aggravated his hypertension.  

The evidence of record at this time does not delineate 
whether or not the appellant's claimed hypertension is 
related by any possible theory, including aggravation, to his 
diabetes mellitus disability.  Judicial interpretation of the 
matter of secondary service connection as embodied in 
38 C.F.R. § 3.310 requires consideration of whether the 
service-connected disability either causes or aggravates 
another condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation).  
The RO has not yet discussed the theory of secondary service 
connection via aggravation.  This must be addressed on 
remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) is completed.  
In particular, the AMC/RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The AMC/RO should obtain all actual 
clinical records not already of record 
concerning treatment for hypertension 
provided to the appellant from 1986 to 
the present, by all pertinent providers, 
including VA, retired military and 
private providers.  In particular, the 
records from the appellant's private 
local medical doctor(s) should be 
obtained, as well as the records from the 
health care provider(s) who treat him for 
his diabetes.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical records to VA.  Any records 
obtained should be associated with the 
claims folders.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given an 
opportunity to secure the records.

4.  After the above development is 
completed, the AMC/RO should arrange for 
a review of the claims file by a 
cardiovascular specialist in order to 
evaluate the etiology of any hypertension 
present.  The physician is requested to 
review the pertinent medical records and 
provide a written opinion as to the 
presence, etiology and onset of any 
hypertension found.  Specifically, the 
reviewer is requested to provide an 
opinion as to the medical probability 
that any documented hypertension is 
related to symptoms or signs the 
appellant may have had in service or 
within one year of a service separation 
(June 1986, and June 1991).  The reviewer 
should consider all in- service blood 
pressure readings, with comment on the 
clinical significance of, and treatment 
for, any atypical findings to include 
whether they represented a normal 
variant.  The reviewer should also 
discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service or within 
one year of a service separation are the 
first manifestations of hypertension, as 
well as the approximate date of onset 
thereof. 

If the reviewer does not find that the 
appellant's current hypertension had its 
onset during either period of service or 
within one year of separation from either 
period of service, then the reviewer 
should consider the information in the 
claims file to provide an opinion as to 
the following:
        (a) whether, based on what is 
medically known about causes or possible 
causes of hypertension, was the veteran's 
hypertension caused by his diabetes 
mellitus as opposed to some other factor 
or factors.  
        (b) whether the veteran's diabetes 
mellitus aggravated, contributed to, or 
accelerated his hypertension.  
        (c) if the veteran's diabetes 
mellitus aggravated, contributed to, or 
accelerated his hypertension, to what 
extent, stated in terms of a percentage, 
did it so contribute as compared to the 
natural progress of the disease itself or 
as opposed to other possible contributing 
factors.

A rationale should be provided for all 
opinions expressed. 

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the VA reviewing physician determines 
that an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

6.  Upon receipt of any VA physician 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
hypertension claim.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The re-adjudication should 
include consideration of whether the 
claimed hypertension has been caused or 
made worse by the appellant's service-
connected diabetes disability.

8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


